SYSTEM FOR REMOTE
MONITORING ENGINE PARAMETERS



FINAL OFFICE ACTION


This action is in response to the Applicant’s Request for Reconsideration dated June 15, 2022.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

35 U.S.C. § 102

Claims 1 - 7, 10, 11, 13, 14, 17, and 18 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenen et al. (2004/0236495).

With respect to independent claim 1, Koenen et al. set forth a method and system for monitoring an internal combustion engine comprising:
sensing a characteristic (oil level) of the engine using a monitoring device (14) directly attached to the engine (Figs. 3 & 4);
the monitoring device processing the sensed characteristic (oil level) to produce engine parameter data (level of engine oil);
transmitting the engine parameter data from the monitoring device to a remote application running on a remote device (page 3, paragraphs 36 & 38); and
using the remote application to produce engine monitoring data of the engine by processing the engine parameter data which utilizes engine characterizing data of the engine which is stored on the remote device (Fig. 8 and page 3, paragraphs 40+),
wherein the monitoring device (14) provides an access point (56) to an oil system of the engine since the monitoring device includes the wire (56) which communicates the oil level (62) from the engine to the monitoring device (ie. wire 56 provides an access point between the engine and the monitoring device 14).

Furthermore, the Examiner points out that claim 1 is directed to a method of monitoring an engine. Thus, the claim is limited by the steps of the method. The ending phrases “wherein the monitoring device performs a non-monitoring function associated with the internal combustion engine” and “wherein the non-monitoring function includes providing an access point to an oil system of the internal combustion engine” do not limit the method. These phrases are not steps of the method. Instead, the phrases appear to be directed to the structure of the device.

With respect to claim 2, Koenen et al. set forth that the sensed characteristic is an oil temperature (page 2, paragraph 29) and thus a crankcase temperature as claimed.

With respect to claim 3, Koenen et al. set forth that the engine parameter data comprises data representative of firing frequency (page 2, paragraph 29) and data representative of engine temperature (58), and then producing data representative of an engine speed by using the data representative of the firing frequency of the engine (Fig. 8) and data representative of a number of cylinders of the engine stored on the remote device (page 4, paragraphs 45+).

With respect to claim 4, Koenen et al. set forth registering the monitoring device with the remote application (establishing connection between the module and the computing device) wherein during the registration, data relating to the engine stored in a database on the remote device is associated with the monitoring device (page 3, paragraph 42).

With respect to claims 5 and 11, Koenen et al. set forth that the monitoring device (14) is fluidly coupled to a crankcase of the engine and monitors a pressure characteristic of the crankcase (oil pressure 60 in Fig. 4).

With respect to claims 6 and 13, Koenen et al. set forth the transmitting of the engine parameter data from the monitoring device (14) to an intermediate device (modem) and from the intermediate device to the remote device (page 3, paragraph 36).


With respect to independent claim 7, Koenen et al. set forth a system for monitoring an internal combustion engine comprising:
a monitoring device (14) configured to be directly attached to or incorporated in the internal combustion engine (paragraph 28); and
a remote application configured to run on a remote device; (page 3, paragraphs 36 & 38);
wherein the monitoring device comprises:
	a sensor configured to sense a characteristic (oil level) of the engine;
	a processor configured to process the sensed characteristic (oil level) to produce
engine parameter data (level of engine oil); and
	a communication module configured to transmit the engine parameter data to the
remote application running on a remote device (page 3, paragraphs 36 & 38),
wherein the remote application is further configured to process the engine parameter data using engine characteristic data stored on the remote device in order to produce engine monitoring data of the engine (Fig. 8 and page 3, paragraphs 40+);
wherein the monitoring device (14) is configured to provide an access point (56) to an oil system of the engine since the monitoring device includes the wire (56) which communicates the oil level (62) from the engine to the monitoring device (ie. wire 56 provides an access point between the engine and the monitoring device 14).

With respect to claim 10, Koenen et al. set forth that the monitoring device is provided with an identifier and is configured to be registered with the remote application using the identifier (see selection and use of appropriate option from the drop down menu in the remote 

application on page 3, paragraph 42 in order to establish a connection between the module 14 and remote application).

With respect to independent claim 14, Koenen et al. set forth a system for monitoring an internal combustion engine comprising:
a pressure monitoring device (14) configured to be directly attached to or incorporated in the internal combustion engine (paragraph 28); and
a remote application configured to run on a remote device; (page 3, paragraphs 36 & 38);
wherein the monitoring device comprises:
a pressure sensor configured to sense a pressure characteristic (paragraph 29) of the engine;
a processor configured to process the sensed pressure characteristic to produce engine parameter data (oil pressure); and
	a communication module configured to transmit the engine parameter data to the
remote application running on a remote device (page 3, paragraphs 36 & 38),
wherein the monitoring device (14) is configured to provide an access point (54) to an oil system of the engine since the monitoring device includes the wire (54) which communicates the oil pressure (60) from the engine to the monitoring device (ie. wire 54 provides an access point between the engine and the monitoring device 14).

With respect to claims 17 and 18, Koenen et al. set forth that the intermediate device can be a monitoring device (page 3, paragraph 36) as is claimed.

Allowable Subject Matter

Claims 8, 9, 12, 15, 16, 19, and 20 have been found to contain subject matter not taught by or suggested by the prior art and are thus objected to as being dependent upon a rejected base claim. Accordingly, these claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasons set forth in the previous Office Action (3/15/2022).

Response To Arguments

The Applicant’s arguments submitted on March 15, 2022 have been considered but have not been found to be persuasive. Specifically, the Applicant argues that the applied prior art of Koenen et al. fail to set forth a monitoring device that performs a non-monitoring function associated with the engine wherein the function includes providing an access point to an oil system of the internal combustion engine.
With respect to independent claim 1, the claim is directed to a method of monitoring an engine. Thus, the claim is limited by the steps of the method. The contended phrases “wherein the monitoring device performs a non-monitoring function associated with the internal combustion engine” and “wherein the non-monitoring function includes providing an access point to an oil system of the internal combustion engine” do not limit the method. These phrases are not steps of the method. Instead, the phrases appear to be directed to the structure of the device and do not limit the claimed method. Thus, the phrases need not be given patentable weight.
Nonetheless, giving these phrases their broadest reasonable interpretation, Koenen et al. teach such a feature because of the phrases use of such broad generic terminology. For example, the monitoring device (14) of Koenen et al. provides an access point (56) to an oil system of the engine since the monitoring device includes the wire (56) which communicates the oil level (62) from the engine to the monitoring device. As such, the wire (56) provides an access point between the engine and the monitoring device (14). Furthermore, the claims do not specify the meaning of the access point and nothing prevents wire (56) from being interpreted as such an access point.
The independent claims only call for the monitoring device to perform a function which includes providing an access point to an oil system. The claims do not define what the function is but only set forth that the function provides access to the oil system. Turning to the applied art of Koenen et al., the wire (56) communicates the monitoring device (14) to the oil level (62) of the engine. Thus, an access point to the oil system is established and the function as claimed is taught.
Finally, the Applicant argues that the present invention differs from the well known engine data loggers of the past and that the present monitoring device may be, for example, an oil filler cap or a dipstick. The Examiner questions as to how an oil filler cap or a dipstick can perform a function. Instead, the Examiner contends that more than just an oil filler cap or dipstick is needed to carry out a function, for the cap or dipstick are merely static objects of the engine.
For at least these reasons, the claims do not distinguish over the prior art.

CONTACT INFORMATION

THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action. 

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197.






/Eric S. McCall/Primary Examiner
Art Unit 2856